Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 10, 12-15, 17, 19, 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao (US 2008/0054817 A1).

Regarding claim 1, Kao teaches dimming method for a light-emitting element driving device (FIG. 2), wherein the light-emitting driving device comprises a dimming resistor (FIG. 2, 263) configured for dimming depth and a power converter (FIG.2, 240) coupled to a plurality of light-emitting elements (FIG. 2, 210 and paragraph [0029], “The light source 210 can be cold cathode fluorescent lamps or light-emitting diodes”), the dimming method comprising: 
providing a first current to the dimming resistor (FIG. 2, circuit current through 263 according INS signal level); 
comparing a voltage across the dimming resistor with a first threshold voltage (paragraph [0037], “When the input signal INS supplies a voltage, and the voltage level of the input signal INS is adjusted upward until the division of voltage across the resistor 253 is greater than the threshold operating voltage of the enabling module 231 but the voltage across the resistor 263 is still smaller than the threshold operating voltage of the dimming module 232”); 
providing a second current to the dimming resistor (FIG. 2, circuit current through 263 according INS signal level) based on a comparison result of the voltage across the dimming resistor with the first threshold voltage (paragraph [0038], “When the input signal INS supplies a voltage, and the voltage level of the input signal INS is adjusted upward until the division of voltage across the resistor 253 is greater than the threshold operating voltage of the enabling module 231 and the voltage across the resistor 263 is also larger than the threshold operating voltage of the dimming module 232”);

controlling (FIG. 2, 230) the power converter based on the dimming signal to regulate an illuminance of the plurality of light-emitting elements (paragraph [0038], “the voltage across the resistor 263 is larger than the threshold operating voltage of the dimming module 232, the dimming module 232 has been enabled. Therefore, the dimming module 232 adjusts the pulse width of the dimming driving signal DDS according to the voltage of the received dimming signal DS. In other words, the driving apparatus not only drives and lights up the light source 210, but also executes the dimming function”).

Regarding claim 2, Kao further teaches the step of generating the dimming signal comprises: configuring a plurality of voltage windows for the voltage across the dimming resistor (paragraph [0030], “the voltage across the resistor 263 (the dimming signal DS according to the voltage level of an input signal INS”); and generating the dimming signal based on which voltage window the voltage across the dimming resistor falls into, and the current flowing through the dimming resistor (paragraph [0038], “the voltage across the resistor 263 is larger than the threshold operating voltage of the dimming module 232, the dimming module 232 has been enabled. Therefore, the dimming module 232 adjusts the pulse width of the dimming driving signal DDS according to the voltage of the received dimming signal DS. In other words, the driving 

Regarding claim 4, Kao further teaches the step of controlling the power converter based on the dimming signal comprises: providing a driving current from the power converter to drive the plurality of light-emitting elements when the dimming signal is at a first state (paragraph [0038], “the voltage across the resistor 263 is larger than the threshold operating voltage of the dimming module 232,  … the driving apparatus not only drives and lights up the light source 210, but also executes the dimming function”); and ceasing to provide the driving current from the power converter to cease driving the plurality of light-emitting elements when the dimming signal is at a second state (paragraph [0036], “When the input signal INS supplies a voltage, and the division of voltage across the resistor 253 (the enabling signal ES) is smaller than the threshold operating voltage of the enabling module 231 and the voltage across the resistor 263 (the dimming signal DS) is also smaller than the threshold operating voltage of the dimming module 232, the driving apparatus is in a shut-off state and dimming adjustment is not possible”).

Regarding claim 5, Kao further teaches the light-emitting element driving device further receives a dimming control signal (FIG. 2, DDS), the dimming method further comprising: configuring a dimming duty cycle of the dimming signal as 100% when the dimming control signal is at a first state (paragraph [0040], “The so-called positive adjustment means that the larger the voltage of the dimming signal DS, longer the 

Regarding claim 6, Kao further teaches the light-emitting element driving device further receives a multi-functional signal (FIG. 2, DDS), the dimming method further comprising: determining whether a 2-step dimming function is activated or deactivated (paragraphs [0035]-[0040]) ; wherein if the 2-step dimming function is activated, then: configuring the dimming duty cycle of the dimming signal as 100% when the multi-functional signal is at a first state (paragraph [0040], “The so-called positive adjustment means that the larger the voltage of the dimming signal DS, longer the period of the dimming driving signal DDS appearing in a high potential”, DDS signal in high potential is equivalent to 100% duty cycle); and determining the dimming duty cycle of the dimming signal based on the voltage across the dimming resistor and the current flowing through the dimming resistor when the multi-functional signal is at a second state (paragraph [0035], “the dimming module 232 determines the degree of adjustment of the dimming driving signal DDS according to the voltage of the dimming signal DS. In addition, it is also assumed that the threshold operating voltage of the dimming module 232 is greater than the threshold operating voltage of the enabling module 231”); and 

Regarding claim 7, Kao further teaches the 2-step dimming function is determined to be deactivated when the voltage across the dimming resistor is greater than a second threshold voltage with the second current provided to the dimming resistor (paragraph [0035], “the threshold operating voltage of the dimming module 232 is greater than the threshold operating voltage of the enabling module 231. If the voltage of the enabling signal ES is greater than the threshold operating voltage of the enabling module 231, the driving apparatus is enabled. Similarly, if the voltage of the 

Regarding claim 8, Kao teaches a controller (FIG. 2, 230) for a light-emitting element driving device (FIG. 2), the controller comprising a first pin coupled to a dimming resistor (FIG. 2, resistor 263 coupled with controller unit 230), wherein: 
the controller provides a first current to the first pin (FIG. 2, circuit current through 263 according INS signal level), and compares a voltage at the first pin with a first threshold voltage (paragraph [0037], “When the input signal INS supplies a voltage, and the voltage level of the input signal INS is adjusted upward until the division of voltage across the resistor 253 is greater than the threshold operating voltage of the enabling module 231 but the voltage across the resistor 263 is still smaller than the threshold operating voltage of the dimming module 232”); the controller provides a second current to the first pin  (FIG. 2, circuit current through 263 according INS signal level) based on a comparison result of the voltage at the first pin with the first threshold voltage(paragraph [0038], “When the input signal INS supplies a voltage, and the voltage level of the input signal INS is adjusted upward until the division of voltage across the resistor 253 is greater than the threshold operating voltage of the enabling module 231 and the voltage across the resistor 263 is also larger than the threshold operating voltage of the dimming module 232”); and 
the controller generates a dimming signal based on the voltage at the first pin and a current flowing through the first pin, and controls a power converter based on the dimming signal to regulate an illuminance of a plurality of light-emitting elements  

Regarding claim 10, Kao further teaches controller a plurality of voltage windows for the voltage at the first pin are configured (paragraph [0030], “the voltage across the resistor 263 (the dimming signal DS according to the voltage level of an input signal INS”), and the controller generates the dimming signal based on which voltage window the voltage at the first pin falls into and the current flowing through the first pin (paragraph [0038], “the voltage across the resistor 263 is larger than the threshold operating voltage of the dimming module 232, the dimming module 232 has been enabled. Therefore, the dimming module 232 adjusts the pulse width of the dimming driving signal DDS according to the voltage of the received dimming signal DS. In other words, the driving apparatus not only drives and lights up the light source 210, but also executes the dimming function”).

Regarding claim 12, Kao further teaches a driving current is provided from the power converter to drive the plurality of light- emitting elements when the dimming signal is at a first state (paragraph [0038], “the voltage across the resistor 263 is larger than the threshold operating voltage of the dimming module 232,  … the driving  a shut-off state and dimming adjustment is not possible”).

Regarding claim 13, Kao further teaches receiving a dimming control signal (FIG. 2, DDS), wherein: a dimming duty cycle of the dimming signal is configured as 100% when the dimming control signal is at a first state(paragraph [0040], “The so-called positive adjustment means that the larger the voltage of the dimming signal DS, longer the period of the dimming driving signal DDS appearing in a high potential”, DDS signal in high potential is equivalent to 100% duty cycle); and the dimming duty cycle of the dimming signal is determined based on the voltage at the first pin and the current flowing through the first pin when the dimming control signal is at a second state (paragraph [0038], “the voltage across the resistor 263 is larger than the threshold operating voltage of the dimming module 232,  … the driving apparatus not only drives and lights up the light source 210, but also executes the dimming function”).

Regarding claim 14, Kao further teaches a second pin receiving a multi-functional signal (FIG. 2, DDS), and determining whether a 2-step dimming function is activated or deactivated (paragraphs [0035]-[0040]), wherein: 
if the 2-step dimming function is activated, then: the dimming duty cycle of the dimming signal is configured as 100% when the multi-functional signal is at a first state (paragraph [0040], “The so-called positive adjustment means that the larger the voltage of the dimming signal DS, longer the period of the dimming driving signal DDS appearing in a high potential”, DDS signal in high potential is equivalent to 100% duty cycle); and the dimming duty cycle of the dimming signal is determined based on the voltage at the first pin and the current flowing through the first pin when the multi-functional signal is at a second state(paragraph [0035], “the dimming module 232 determines the degree of adjustment of the dimming driving signal DDS according to the voltage of the dimming signal DS. In addition, it is also assumed that the threshold operating voltage of the dimming module 232 is greater than the threshold operating voltage of the enabling module 231”); and 
wherein if the 2-step dimming function is deactivated, then: a driving current is provided from the power converter to drive the plurality of light-emitting elements when the multi-functional signal is at a first state (paragraph [0037], “because the voltage across the resistor 263 is still smaller than the threshold operating voltage of the dimming module 232, the dimming module 232 has not been enabled. Hence, the dimming module 232 generates no dimming driving signal DDS. In other words, although the driving apparatus can drive and light up the light source 210, the dimming function is not executed”); and no driving current is provided from the power converter 
Regarding claim 15, Kao further teaches the 2-step dimming function is determined to be deactivated when the voltage at the first pin is greater than a second threshold voltage with the second current provided to the first pin  (paragraph [0035], “the threshold operating voltage of the dimming module 232 is greater than the threshold operating voltage of the enabling module 231. If the voltage of the enabling signal ES is greater than the threshold operating voltage of the enabling module 231, the driving apparatus is enabled. Similarly, if the voltage of the dimming signal DS is greater than the threshold operating voltage of the dimming module 232, the dimming module 232 may perform a dimming adjustment”).

Regarding claim 17, Kao teaches a light-emitting element driving device (FIG. 2) comprising a controller device (FIG. 2, 230), the controller comprising a first pin coupled to a dimming resistor (FIG. 2, resistor 263 coupled with controller unit 230), wherein: 
the controller provides a first current to the first pin (FIG. 2, circuit current through 263 according INS signal level), and compares a voltage at the first pin with a first 
the controller generates a dimming signal based on the voltage at the first pin and a current flowing through the first pin, and controls a power converter based on the dimming signal to regulate an illuminance of a plurality of light-emitting elements  (paragraph [0038], “the voltage across the resistor 263 is larger than the threshold operating voltage of the dimming module 232, the dimming module 232 has been enabled. Therefore, the dimming module 232 adjusts the pulse width of the dimming driving signal DDS according to the voltage of the received dimming signal DS. In other words, the driving apparatus not only drives and lights up the light source 210, but also executes the dimming function”).


Regarding claim 19, Kao further teaches controller a plurality of voltage windows for the voltage at the first pin are configured (paragraph [0030], “the voltage across the resistor 263 (the dimming signal DS according to the voltage level of an input signal INS”), and the controller generates the dimming signal based on which voltage window the voltage at the first pin falls into and the current flowing through the first pin (paragraph [0038], “the voltage across the resistor 263 is larger than the threshold operating voltage of the dimming module 232, the dimming module 232 has been enabled. Therefore, the dimming module 232 adjusts the pulse width of the dimming driving signal DDS according to the voltage of the received dimming signal DS. In other words, the driving apparatus not only drives and lights up the light source 210, but also executes the dimming function”).

Regarding claim 21, Kao further teaches a driving current is provided from the power converter to drive the plurality of light- emitting elements when the dimming signal is at a first state (paragraph [0038], “the voltage across the resistor 263 is larger than the threshold operating voltage of the dimming module 232,  … the driving apparatus not only drives and lights up the light source 210, but also executes the dimming function”); and no driving current is provided from the power converter to drive the plurality of light- emitting elements when the dimming signal is at a second state (paragraph [0036], “When the input signal INS supplies a voltage, and the division of voltage across the resistor 253 (the enabling signal ES) is smaller than the threshold operating voltage of the enabling module 231 and the voltage across the resistor 263 (the dimming signal DS) is also smaller than the threshold operating voltage of the  a shut-off state and dimming adjustment is not possible”).

Regarding claim 22, Kao further teaches receiving a dimming control signal (FIG. 2, DDS), wherein: a dimming duty cycle of the dimming signal is configured as 100% when the dimming control signal is at a first state(paragraph [0040], “The so-called positive adjustment means that the larger the voltage of the dimming signal DS, longer the period of the dimming driving signal DDS appearing in a high potential”, DDS signal in high potential is equivalent to 100% duty cycle); and the dimming duty cycle of the dimming signal is determined based on the voltage at the first pin and the current flowing through the first pin when the dimming control signal is at a second state (paragraph [0038], “the voltage across the resistor 263 is larger than the threshold operating voltage of the dimming module 232,  … the driving apparatus not only drives and lights up the light source 210, but also executes the dimming function”).

Regarding claim 23, Kao further teaches a second pin receiving a multi-functional signal (FIG. 2, DDS), and determining whether a 2-step dimming function is activated or deactivated (paragraphs [0035]-[0040]), wherein: 
if the 2-step dimming function is activated, then: the dimming duty cycle of the dimming signal is configured as 100% when the multi-functional signal is at a first state (paragraph [0040], “The so-called positive adjustment means that the larger the voltage of the dimming signal DS, longer the period of the dimming driving signal DDS appearing in a high potential”, DDS signal in high potential is equivalent to 100% duty 
wherein if the 2-step dimming function is deactivated, then: a driving current is provided from the power converter to drive the plurality of light-emitting elements when the multi-functional signal is at a first state (paragraph [0037], “because the voltage across the resistor 263 is still smaller than the threshold operating voltage of the dimming module 232, the dimming module 232 has not been enabled. Hence, the dimming module 232 generates no dimming driving signal DDS. In other words, although the driving apparatus can drive and light up the light source 210, the dimming function is not executed”); and no driving current is provided from the power converter to drive the plurality of light-emitting elements when the multi-functional signal is at a second state (paragraph [0036], “the input signal INS supplies a voltage, and the division of voltage across the resistor 253 (the enabling signal ES) is smaller than the threshold operating voltage of the enabling module 231 and the voltage across the resistor 263 (the dimming signal DS) is also smaller than the threshold operating voltage of the dimming module 232, the driving apparatus is in a shut-off state and dimming adjustment is not possible”).

Regarding claim 24, Kao further teaches the 2-step dimming function is determined to be deactivated when the voltage at the first pin is greater than a second threshold voltage with the second current provided to the first pin  (paragraph [0035], “the threshold operating voltage of the dimming module 232 is greater than the threshold operating voltage of the enabling module 231. If the voltage of the enabling signal ES is greater than the threshold operating voltage of the enabling module 231, the driving apparatus is enabled. Similarly, if the voltage of the dimming signal DS is greater than the threshold operating voltage of the dimming module 232, the dimming module 232 may perform a dimming adjustment”).

Allowable Subject Matter
Claims 3, 9, 11, 16, 18, 20, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 3, prior art whether stand alone or in combination do not teach the limitation “generating a digital threshold signal based on the voltage across the dimming resistor; and comparing the digital threshold signal with a periodic digital counting signal to generate the dimming signal”. Limitations of claim 3 as a whole are not taught by prior art therefore claim 3 is objected to as being dependent upon a rejected base claim.

Regarding Claim 9, prior art whether stand alone or in combination do not teach the limitation “a variable current source, coupled to the first pin; a dimming sensing circuit, coupled to the first pin, configured to receive the voltage at the first pin and to generate the dimming signal based on the voltage at the first pin; and a control circuit, coupled to the dimming sensing circuit, configured to generate a control signal based on the dimming signal to control the power converter”. Limitations of claim 9 as a whole are not taught by prior art therefore claim 9 is objected to as being dependent upon a rejected base claim.

Regarding Claim 11, prior art whether stand alone or in combination do not teach the limitation “a digital threshold signal is generated based on the voltage at the first pin, and the digital threshold signal is compared with a periodic digital counting signal to generate the dimming signal”. Limitations of claim 11 as a whole are not taught by prior art therefore claim 11 is objected to as being dependent upon a rejected base claim.

Regarding Claim 16, prior art whether stand alone or in combination do not teach the limitation “a third threshold voltage greater than the first threshold voltage, wherein: the first pin is determined to be open-circuited when the voltage at the first pin is greater than the third threshold voltage with the first current provided; the first pin is determined to be short-circuited when the voltage at the first pin is smaller than the first threshold voltage with the second current provided”. Limitations of claim 16 as a whole 

Regarding Claim 18, prior art whether stand alone or in combination do not teach the limitation “a variable current source, coupled to the first pin; a dimming sensing circuit, coupled to the first pin, configured to receive the voltage at the first pin and to generate the dimming signal based on the voltage at the first pin; and a control circuit, coupled to the dimming sensing circuit, configured to generate a control signal based on the dimming signal to control the power converter”. Limitations of claim 18 as a whole are not taught by prior art therefore claim 18 is objected to as being dependent upon a rejected base claim.

Regarding Claim 20, prior art whether stand alone or in combination do not teach the limitation “a digital threshold signal is generated based on the voltage at the first pin, and the digital threshold signal is compared with a periodic digital counting signal to generate the dimming signal”. Limitations of claim 20 as a whole are not taught by prior art therefore claim 20 is objected to as being dependent upon a rejected base claim.


Regarding Claim 25, prior art whether stand alone or in combination do not teach the limitation “the controller comparing the voltage at the first pin with a third threshold voltage greater than the first threshold voltage, wherein: the first pin is the first pin is determined to be short-circuited when the voltage at the first pin is smaller than the first threshold voltage with the second current provided”. Limitations of claim 25 as a whole are not taught by prior art therefore claim 25 is objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SYED M KAISER/           Examiner, Art Unit 2831                                                                                                                                                                                             /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831